Citation Nr: 0527875	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  92-06 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran's case was remanded for additional 
development in March 1999, November 2003 and March 2005.  It 
is again before the Board for appellate review.


FINDING OF FACT

Any current low back disability is not related to the 
veteran's military service.


CONCLUSION OF LAW

The veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran is seeking entitlement to service connection for 
residuals of an injury to the lumbar spine in service.  He 
served on active duty from May 1985 to May 1991.   Review of 
his service medical records (SMRs) reflect that the veteran 
was seen in May 1987 with complains of low back pain after 
suffering blunt trauma at work.  It was noted that a 10-15 
pound object hit him in the back at work.  The veteran did 
not complain of any bowel or bladder dysfunction.  The 
physical examination noted that there was no spinal 
tenderness.  There was right lower paravertebral lumbar 
muscle tenderness.  There was no deformity or ecchymosis.  X-
rays of the lumbosacral spine were interpreted to show very 
mild lumbar scoliosis.  There was a question of whether this 
was positional or fixed.  The final clinical assessment was 
left lumbar muscle strain/contusion.  The veteran was 
prescribed Motrin and placed on light duty for three days.  
He was to return to the clinic as needed.  The remainder of 
the SMRs do not show treatment for any additional low back 
complaints.

The veteran submitted his claim for disability compensation 
benefits in June 1991.  He sought service connection for 
several issues, to include the current issue on appeal.

The veteran was afforded a VA examination in August 1991.  
The veteran gave a history of a back injury in service in 
1986 when a four-foot concrete pipe fell on him.  He said he 
was diagnosed with lumbar strain.  The veteran complained of 
intermittent back pain that was aggravated by bending.  He 
said that he was told that x-rays of his lower back showed 
that he had some scoliosis.  The examiner reported that 
examination of the back was normal.  There was no limitation 
of motion of the lumbar spine.  X-rays of the lumbar and 
dorsal (thoracic) spine were interpreted as normal.  The 
pertinent diagnosis was past history of low back strain in 
1986.

The veteran's claim for service connection for the issue on 
appeal was denied in October 1991.  He was granted service 
connection for the fracture of the 11th rib that occurred in 
November 1986.  Notice of the rating action was provided in 
November 1991.

The veteran's notice of disagreement (NOD) was received in 
November 1991.  He asserted that he was struck in the back by 
a concrete culvert in service.  He said that he continued to 
experience back pain and was unable to perform any type of 
tasks that required lifting.  He maintained that if he only 
suffered a strain in service, why did the condition continue 
to exist.

The veteran submitted his substantive appeal in May 1992.  He 
stated that his range of motion for his back was severely 
limited.  He said that on some days his back exhibited 
problems.  On other days, if he would bend in a certain way, 
he could not get up without assistance.  His said that he was 
required to do a great deal of lifting at his current job.  
He said he also was required to be prone for several hours a 
day.  

Associated with the claims file are VA treatment records for 
the period from February 1992 to June 1992.  They do not 
reflect any treatment for the veteran's claimed back 
disorder. 

Records from the ASAP Medical Clinic were received in August 
1992.  They denote treatment for unrelated conditions.

The veteran was afforded a VA orthopedic examination in June 
1998.  His back was not evaluated at that time.  However, the 
veteran was evaluated for residuals of his fracture of the 
11th rib.  The veteran said that he had "carried out" heavy 
jobs in his civilian life.  He had worked as a plumber and 
currently worked in a glass factory.  The veteran had minimal 
tenderness in the left mid-axillary line.  The examiner 
stated that this had no bearing on the veteran's physical 
work.  

The veteran and his wife provided testimony at a 
videoconference hearing in November 1998.  The veteran 
testified that he injured his back in service when he was 
putting in a water line.  He was standing in a ditch when he 
was struck in the back by a pipe.  He said he required 
hospitalization after the incident but was released on the 
same day.  He acknowledged that he served approximately 
another three years in service after the accident.  The 
veteran was asked if there was a record of his injury when he 
left the service in 1991.  He said that he had had an 
examination with VA at that time.  The veteran said he began 
receiving treatment from James Sorley, M.D., within 
approximately one month after his release from active duty.  
The veteran testified that he had not received treatment from 
VA for his back condition.  The veteran said that he had not 
had any type of injury or accident involving his back since 
he left the service.  He said that his job involved physical 
labor and that it sometimes put a lot of strain on his back.  
The veteran described his symptoms and how they affect him.  
The veteran's wife testified that they had been married 
approximately six months.  

The veteran was asked if he sought additional treatment for 
his back in service.  He said that he could not recall any 
specific dates.  He said that he would see either a doctor or 
corpsman and would be given Motrin.  The veteran repeated his 
assertion that he first was treated by Dr. Sorley within a 
month or so after service.  

Private records from Dr. Sorley were received in January 
1999.  The records related to treatment provided to the 
veteran from November 1993 to November 1998.  A problem list, 
dated in November 1993, listed the veteran with low back 
pain, status post accident in the Navy.  A progress note, 
dated in November 1993, included an assessment of low back 
strain.  There was no comment on the veteran's history of a 
prior injury and no opinion linking the back strain to 
service.  Another page, also dated in November 1993, included 
an assessment of low back pain secondary to previous injury.  
There was no explanation or additional comment to accompany 
this assessment.  The veteran was seen on several occasions 
for his back pain between 1994 and 1997.  In a June 1997 
entry, Dr. Sorley said that he recommended an x-ray of the 
low back as he suspected arthritis from the veteran's old 
injury in service.  No x-ray was done at that time.  Dr. 
Sorley's assessment was chronic back pain with suspected 
degenerative joint disease (DJD) secondary to injury in 
service.

The veteran's case was remanded for additional development in 
March 1999.

The veteran was afforded a VA orthopedic examination in 
August 1999.  The examiner noted that the veteran's claims 
file, to include his SMRs, had been reviewed as part of the 
examination procedure.  The examiner noted the veteran's 
history of being struck in the back.  He referred to the May 
1987 SMR entry that documented the injury in service.  The 
examiner noted that the veteran had a Persian Gulf 
examination shortly after service that found him to have an 
intact neurological status and full range of motion of the 
back.  The examiner noted that the veteran complained of 
intermittent low back pain.  X-rays of the lumbosacral spine 
and low pelvis were said to be normal.  The diagnosis was 
mechanical low back pain without objective abnormality and no 
radiculopathy.  The examiner added that the veteran had one 
episode of low back pain after suffering blunt trauma in 
1987.  He said that there was no record of any persistent 
pain thereafter during the remainder of the veteran's 
service.  The examiner opined that there was no evidence that 
his current episode of pain was related to his episode of 
blunt trauma in service in 1987.

The veteran's case was returned to the Board in September 
2002.  The Board prepared a development memorandum to conduct 
additional development in the case in October 2002.  The 
memorandum was prepared with existing authority for the Board 
develop evidence in cases without having to remand the case 
to the RO. 

The Board wrote to the veteran in February 2003 and informed 
him of the Board's intention to development his case.  The 
veteran was requested to identify sources of medical 
treatment, and provide the necessary authorizations, so that 
the Board could obtain any pertinent outstanding records.  
The veteran did not respond to the Board's letter.

The Board was required to remand the veteran's case in 
November 2003.  A decision in a case from the U. S. Court of 
Appeals for the Federal Circuit necessitated the remand.  The 
veteran's case was remanded to the Appeals Management Center 
(AMC).

The AMC wrote to the veteran in March 2004.  He was informed 
of the evidence necessary to substantiate his claim for 
service connection.  The letter further informed him of what 
VA would do in developing his case and what he was 
responsible for.  Further, the letter advised the veteran to 
submit evidence he had in support of his claim.  The letter 
specifically requested the veteran to provide information on 
sources of treatment, as well as an accurate address for Dr. 
Sorley so that all pertinent evidence could be requested and 
in obtained.

The veteran did not reply to the AMC letter of March 2004.  
The case was returned to the Board in December 2004.  

In light of conflicting evidence of record, the Board 
remanded the veteran's case in March 2005.  The veteran was 
to be afforded a VA examination.

The veteran was afforded a VA orthopedic examination in May 
2005.  The examiner noted that she had reviewed the veteran's 
claims file.  The examiner noted the history of the veteran's 
injury in service.  She also noted that the veteran had 
received treatment from a private physician after service.  
The veteran complained of pain in the lumbar region.  The 
examiner noted that the veteran was involved in a motorcycle 
accident in August 2004 and was unemployed as a result of 
residuals from the accident.  She noted that, prior to the 
accident, the veteran was employed for 13 years at a beer 
bottle plant.  The work involved frequent lifting of 80-130 
pounds per day.  The examiner noted that x-rays of the 
lumbosacral spine from 1999 revealed early osteophytosis.  
Current x-rays of the lumbosacral spine were noted to show 
very mild degenerative changes at L3-L4, L4-L5 levels.  Her 
diagnoses were chronic low back pain; L3-L4, L4-L5 very mild 
DJD, and remote back injury according to claims file records.  

The examiner also addressed the issue of whether the 
veteran's current back disorder was related to the injury in 
service.  The examiner noted the veteran's back injury in 
service.  She also noted his treatment for his back 
complaints in the mid-1990s.  The examiner also referred to 
the veteran's 13-year work history involving heavy lifting.  
The examiner said, at first, that there was insufficient 
medical information to render an opinion as to whether the 
veteran's current back symptoms are related to service.  
However, the examiner noted the opinion from the August 1999 
VA examiner.  She also noted that the veteran had no 
additional complaints of back pain until several years after 
the 1987 injury in service.  She concluded that there was no 
evidence that the current back condition was related to the 
episode of blunt trauma in service.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's SMRs document one incident where the veteran 
was treated for complaints of low back pain in May 1987.  The 
precipitating event, according to the clinical entry, was 
that the veteran was struck in the back by an object that 
weighed between 10 and 15 pounds.  The only positive physical 
finding was right lower paravertebral lumbar muscle 
tenderness.  X-rays of the lumbosacral spine were interpreted 
to show very mild lumbar scoliosis.  There was a question of 
whether this was positional or fixed.  The final clinical 
assessment was left lumbar muscle strain/contusion.  The 
veteran served on active duty for another four years.  The 
SMRs do not reflect any additional treatment for complaints 
of low back pain.

The August 1991 VA examiner noted that the veteran complained 
of intermittent low back pain.  The examiner found that there 
was no limitation of motion.  X-rays of the lumbar spine were 
said to be normal.  

VA treatment records, date in 1992, recorded treatment 
provided to the veteran for several unrelated issues.  There 
is no mention of any back pain, even by way of history.

The records from Dr. Sorley reflect treatment for low back 
pain beginning in November 1993, more than two years after 
the veteran's military service.  The veteran gave a history 
of an injury to his lower back in service.  In the absence of 
a history of an intercurrent injury, Dr. Sorley opined that 
the veteran's low back pain was secondary to his injury in 
service.  He suspected that the veteran had DJD but no x-rays 
were done to confirm the suspicion.  Dr. Sorley's clinical 
records do not show that that he had access to the veteran's 
SMRs, or the August 1991 VA examination report.  

The August 1999 and May 2005 VA examiner had access to the 
veteran's claims file and SMRs.  They both noted that the 
veteran's SMRs were negative for further treatment for 
complaints of back pain.  They both also noted that the 
veteran first sought treatment after service in 1993.  The 
examiners concluded that the veteran's current complaints of 
back pain were not related to the injury in service.

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms he has experienced since 
service.  Nevertheless, where, as here, a medical opinion is 
required to diagnose the condition and to provide a nexus 
opinion to link the veteran's current low back pain to 
service, only a qualified individual can provide that 
evidence.  As a lay person, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992

In reviewing the totality of evidence of record the Board 
notes that there was no evidence of DJD of the lumbar spine 
at all in service or within one year after service.  The 
first objective evidence of DJD was by way of VA x-rays dated 
in May 2005.  The May 2005 VA examiner said that there was 
evidence of osteophytosis on x-rays done in 1999; however, 
the August 1999 VA examiner said that VA x-rays of the 
lumbosacral spine were normal.  Even if there were x-ray 
evidence of osteophytes in 1999, this was eight years after 
the veteran's military service.  

Further, the preponderance of the evidence shows that the 
veteran had a one-time injury to his lower back in service.  
He had no further treatment in service.  He did not seek 
treatment after service until November 1993.  Two VA 
examiners have reviewed the claims file and SMRs and 
concluded that the veteran's current low back complaints are 
not related to the injury in service.  Accordingly, the Board 
finds that the veteran is not entitled to service connection 
for residuals of an injury to the lumbar spine and his claim 
must be denied.

In reaching this conclusion the Board has weighed all of the 
evidence of record, specifically the SMRs, the VA and private 
treatment records, as well as the several VA examination 
reports.  The Board's task, when there is medical evidence in 
the record on appeal that indicates different conclusions, is 
to determine the issue by weighing and balancing all the 
evidence of record.  The Board must independently assess the 
quality of the evidence before it.  Madden v. Gober, 125 
F.3d. 1477, 1481 (Fed. Cir. 1997).  It is in that light that 
the Board finds the August 1999 and May 2005 opinions from 
the VA examiners to be of greater weight than the clinical 
assessment of Dr. Sorley.  Both of the opinions were based on 
review of the records in existence at the time the opinions 
were rendered.  Dr. Sorley's opinion was based on a history, 
as related by the veteran, of an injury in service.  He 
provided no further discussion or basis for his opinion.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for residuals of an injury to the lumbar 
spine.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
The Board notes that 38 C.F.R. § 3.102 was amended in August 
2001, effective as of November 9, 2000.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. 
§ 3.102 eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  VA has issued final 
regulations to implement these statutory changes, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted his claim for benefits in June 1991, 
approximately nine years prior to the enactment of the VCAA.  
The RO issued a rating decision that denied the veteran's 
claim for service connection in October 1991.  Thus the 
initial unfavorable decision occurred before the possibility 
of any VCAA notice.  

The veteran's claim was remanded for additional development 
in March 1999 and November 2003.

The AMC wrote to the veteran in March 2004.  He was informed 
of what VA would do to assist him in developing his claim.  
He was advised as to what evidence was required to 
substantiate his claim for service connection.  This included 
a number of suggested items that may be supportive of his 
claim.  The veteran was informed of what he was responsible 
for in completing his claim.  The veteran was also advised to 
submit any evidence that he had.  He was informed of the 
evidence of record at that time.  

The RO continued to deny the veteran's claim.  He was issued 
a supplemental statement of the case (SSOC) in November 2004.  
His case was returned to the Board.

The Board remanded the case again in March 2005 to provide 
for a VA examination.  The veteran was given a VA examination 
in May 2005.

He was issued an SSOC in August.  He was provided notice as 
to why the evidence of record failed to establish entitlement 
to service connection.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed prior to the enactment of 
the VCAA, and the initial unfavorable decision of October 
1991 was clearly issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
March 2004 AMC letter provided him with the notice necessary 
to substantiate his claim, and to identify outstanding 
evidence.  The letter advised him of his duties and those of 
VA, and advised him to submit his evidence to the AMC.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded on three occasions to allow for additional 
development.  The veteran was then issued SSOCs that weighed 
the additional evidence in determining that it was not 
sufficient to establish entitlement to service connection.  

The Board finds that the RO's and AMC's efforts, in total, 
afforded the veteran a "meaningful opportunity to 
participate effectively in the processing of [his] claim by 
VA" and thus "essentially cured the error in the timing of 
notice."  See Mayfield v. Nicholson, 19 Vet. App. 103, 128-
29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded multiple VA examinations.  VA 
treatment records were obtained and associated with the 
claims file.  The veteran submitted private medical evidence 
as well as supporting lay statements.  His claim was remanded 
on three occasions to afford him the opportunity to 
supplement the evidence of record.  The veteran and his wife 
testified at a videoconference hearing.  

The veteran submitted a statement in April 2002 wherein he 
requested an extension of time to respond to the March 2002 
SSOC.  He said that he was going to consult with an 
orthopedic specialist for a comprehensive evaluation.  The RO 
granted the veteran the extension.  He later submitted a 
statement in July 2005 and said that he had no further 
evidence to submit and asked that his case be forwarded to 
the Board.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).


ORDER

Entitlement to service connection for residuals of an injury 
to the lumbar spine is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


